United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT


                               _______________
                                   No. 02-3886
                               _______________


The Schatz Family, by and through        *
the following persons, both individually *
and on behalf of the Schtaz family:      *
David Schatz; Abigail Schatz,            *
Timothy Schatz, Sarah Schatz;            *
Rachel Schatz; Deborah Schatz, minors *
and by their Next of Friend, Andy        *
Schatz; Rebekah Schatz; Charity Schatz; *
Angel Schatz; Jonathan Schatz;           *
Andy Schatz; Joanne Schatz,              *
                                         *
             Appellees,                  *
                                         *
       v.                                *   Appeal from the United States
                                         *   District Court for the
Lynne Gierer; Tamme Schroepfer,          *   Eastern District of Missouri.
formerly known as Tamee                  *
Bruenderman; Catherine Prososki,         *
formerly known as Catherine Boone;       *         [PUBLISHED]
Jae Anne Carder; Meredith                *
Thibault; Pam Menefee; Paige Martin- *
Watson, formerly known as Paige          *
Rowbottom; Ladonna Zimmerman,            *
formerly known as Ladonna Seegmiller; *
Julie Lindemann; Deborah Adair,          *
formerly known as Deborah Crocker; *
Denise Reed, formerly known as           *
Denise Hughes; Linda Russell; Connie *
Juengel; Tony Pogue; Edna Phillps;       *
Cheryl O'Brien; Shelia Hedgecorth;       *
Susan Elrod; Donna Volner; Gerald        *
Poepsel; Kathy Carmody, formerly         *
known as Kathy Anderson; Patricia        *
Wideman, formerly known as               *
Patricia Bruns,                          *
                                         *
             Appellants.                 *

                                ________________

                                Submitted: September 8, 2003
                                    Filed: October 16, 2003
                                ________________

Before LOKEN, Chief Judge, McMILLIAN and HANSEN, Circuit Judges.
                            ________________


PER CURIAM

       The Schatz family – Father Andy, Mother Joanne, and ten of their eleven
children – filed suit against the Missouri Department of Family Services and a
number of its employees and contractors based on the events surrounding the removal
of the Schatz children from their home and their placement and treatment while in
foster care. The third amended complaint asserts 12 causes of action against 49
defendants in their official and individual capacities. Some defendants (the "motion-
to-dismiss defendants") filed motions to dismiss or to require a more definite
statement, and other defendants filed for summary judgment. All defendants asserted
qualified immunity in addition to other defenses. The district court denied the
motions to dismiss or to require a more definite statement, but granted the motions
for summary judgment based on qualified immunity and the statute of limitations.



                                         -2-
       The motion-to-dismiss defendants appeal the order of the district court. They
argue that (1) the third amended complaint does not satisfy Federal Rules of Civil
Procedure 8 and 10 or the pleading requirements set out in Edgington v. Mo. Dep't
of Corrections, 52 F.3d 777 (8th Cir. 1995), and that the district court erred in failing
to strike the pleadings or require the plaintiffs to provide a more definite statement;
(2) the district court erred in failing to analyze their motion to dismiss on the basis of
qualified immunity, and they are entitled to qualified immunity on all claims; (3) a
number of plaintiffs' claims fail to allege violations of constitutional rights sufficient
to state a claim under 42 U.S.C. § 1983; (4) the relevant statute of limitations
precludes the Schatz parents from bringing any claims arising before April 8, 1993;
and (5) assuming no federal claims remain, the pendent state law claims should be
dismissed.

       Although the denial of a motion to dismiss generally is not immediately
appealable because it is not a final order, Pendleton v. St. Louis County, 178 F.3d
1007, 1010 (8th Cir. 1999), the Supreme Court has carved out an exception for orders
involving qualified immunity, Behrens v. Pelletier, 516 U.S. 299, 307 (1996).
However, "[o]ur jurisdiction to review the qualified immunity issue on interlocutory
appeal depends upon whether the district court actually ruled on the issue." Bradford
v. Huckabee, 330 F.3d 1038, 1040 (8th Cir. 2003) (citing Szwedo v. Arkansas, 284
F.3d 826, 827 (8th Cir. 2002) ("[B]ecause the district court did not address the
qualified immunity defense, it did not enter a final appealable order with respect to
qualified immunity [sufficient] to confer appellate jurisdiction.") (alterations in
original), and Krein v. Norris, 250 F.3d 1184, 1188 (8th Cir. 2001) ("Because there
has been no decision, conclusive or otherwise, rendered below on the disputed
question of qualified immunity, the defendants' appeal is premature.")). Where
jurisdiction is appropriate, the scope of appeal is limited to the narrow issue of
whether plaintiffs have alleged a violation of “clearly established” law. See Johnson
v. Jones, 515 U.S. 304, 313 (1995).



                                           -3-
       The district court announced the proper standard for addressing qualified
immunity at the Rule 12(b)(6) stage – whether immunity is established on the face of
the complaint, Hafley v. Lohman, 90 F.3d 264, 266 (8th Cir. 1996), cert. denied, 519
U.S. 1149 (1997) – but failed to engage in any further discussion or analysis of the
issue as to the motion-to-dismiss defendants. Despite the fact that the district court
concluded in the summary judgment section of its opinion that a number of the
plaintiffs' claims failed to allege violations of clearly established constitutional rights,
nothing in the two paragraphs following the district court's mention of qualified
immunity on page 13 appears to address this same question as to the motion-to-
dismiss defendants. Although the district court's complete denial of defendants'
motion to dismiss implies the denial of qualified immunity, we have held previously
that such an inference is insufficient for an interlocutory appeal. See Bradford, 330
F.3d at 1040; Washington v. Wilson, 46 F.3d 39, 41 (8th Cir. 1995) ("The issue must
at the very least be mentioned by the district court, and preferably reasons affirming
or denying qualified immunity should be articulated before this Court has jurisdiction
to engage in meaningful review."). But see Krueger v. Fuhr, 991 F.2d 435, 438 n.2
(8th Cir.) ("The District Court's opinion discusses only Fuhr's defense 'on the merits,'
and not his qualified immunity defense. But the Court notes that Fuhr's motion for
summary judgment asserts the defense of qualified immunity, and its opinion then
denies the motion without qualification. We read this as a rejection of qualified
immunity, notwithstanding the opinion's failure to discuss the issue explicitly.
However, we take this opportunity to suggest that district courts clearly address the
qualified immunity issue."), cert. denied, 510 U.S. 946 (1993).

       Although the Schatzes do not challenge our jurisdiction, “every federal
appellate court has a special obligation to consider its own jurisdiction. In fact,
jurisdiction issues will be raised sua sponte by a federal court when there is an
indication that jurisdiction is lacking, even if the parties concede the issue." Thomas
v. Basham, 931 F.2d 521, 522-523 (8th Cir. 1991) (internal citations omitted).
Because there was no determination by the district court on the qualified immunity

                                            -4-
issue raised by the motion-to-dismiss defendants, we conclude that we have no
jurisdiction to review the district court's order on that issue or on the defendants' other
merit-based arguments.

       Accordingly, we dismiss the appeal. In doing so, we reiterate that the Supreme
Court repeatedly has emphasized the need to address qualified immunity at the
earliest possible stage in the litigation. See Hunter v. Bryant, 502 U.S. 224, 227
(1991).
                       ______________________________




                                            -5-